       Case 1:19-cr-00223-WMR-LTW Document 116 Filed 12/23/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

  UNITED STATES OF AMERICA
  v.                                          CRIMINAL ACTION FILE NO.:
  NDIDI NWAGBO,                               1:19-cr-00223-WMR-LTW
                 Defendant.

                ORDER IMPLEMENTING DUE PROCESS ACT

        Pursuant to the Due Process Protections Act, the Court confirms the United

States’ obligation to disclose to the defendant all exculpatory evidence- that is,

evidence that favors the defendant or casts doubt on the United States’ case, as

required by Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and ORDERS

the United States to do so. The government has a duty to disclose any evidence that

goes to negating the defendant’s guilt, the credibility of a witness, or that would

reduce a potential sentence. The defendant is entitled to this information without a

request. Failure to disclose exculpatory evidence in a timely manner may result in

consequences, including, but not limited to, exclusion of evidence, adverse jury

instructions, dismissal of charges, contempt proceedings, disciplinary action, or

sanctions by the Court.

        SO ORDERED this 23rd day of December, 2020.
